April 18, 2019                                                             Geoffrey Potter
                                                                           Partner
                                                                           (212) 336-2050
                                                                           Direct Fax: (212) 336-7906
                                                                           gpotter@pbwt.com
By CM/ECF (w/o enclosures)
Delivery By Hand (w/ enclosures)



                 Re:   Abbott Laboratories et al. v. Adelphia Supply USA et al.,
                       15 Civ. 5826 (CBA) (LB) (E.D.N.Y.); Abbott Laboratories et al. v.
                       Matthew Frank, 17 Civ. 6002 (CBA) (LB) (E.D.N.Y.)

Dear Judge Amon:

        As you know, we represent Plaintiffs Abbott Laboratories, Abbott Diabetes Care Inc.,
and Abbott Diabetes Care Sales Corporation (collectively, “Abbott”) in the above-referenced
actions. In accordance with Your Honor’s April 16, 2019 Minute Order, please find enclosed a
CD containing an electronic copy of all exhibits submitted by Abbott in support of its motion for
summary judgment and in opposition to defendants’ summary judgment motions. Each exhibit
has been saved as a separate document, labeled P001 through P609. To address the Court’s
expressed concern about duplicative submissions, and to ensure that a full, accurate copy of each
party’s exhibits are submitted, we sent an email to all counsel of record proposing that each party
submit an electronic copy limited to their own exhibits.

                                                         Respectfully Submitted,


                                                         /s/ Geoffrey Potter


                                                         Geoffrey Potter

Enclosures

cc:    Judge Lois Bloom (via ECF, w/o enclosures)
       All counsel of record (via ECF, w/o enclosures)




11014234
